DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 7-15, 17-21, 23-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose “one or more antenna elements to the one or more electronic components; and a static discharge element extending from the microstrip feed network and disposed between the one or more antenna elements and the one or more electronics component.”
Claims 7-14 are allowed as depending on claims 1.
Regarding claim 15, the prior art of record does not disclose “a microstrip feed network electrically connecting the one or more antenna elements to the one or more electronic components; a static discharge element extending from the microstrip feed network and disposed between the one or more antenna elements and the one or more electronics components; and one or more thermal dissipators sandwiched between two ground planes.”
Claims 17-21, 23, 27 and 30 are allowed as depending on claim 15.
Regarding claim 24, the prior art of record does not disclose “a static discharge element extending from the microstrip feed network and disposed between the one or more antenna elements and the one or more electronics components; a first via that connects the static discharge element to the ground plane; and one or more thermal dissipators disposed within the composite substrate, wherein each of the one or more thermal dissipators is sandwiched between two additional ground planes; and one or more second vias, wherein one or both of the two additional ground planes connect to the ground plane through the one or more second vias.”
Claims 25-26 are allowed as depending on claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498. The examiner can normally be reached Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY X YANG/Examiner, Art Unit 2844                 

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844